DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending.
Priority

    PNG
    media_image1.png
    183
    969
    media_image1.png
    Greyscale
(filing receipt dated 11/2/2020).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE DRAWINGS: 
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  The title of the figure was deleted and replaced by –Figure--.
  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes. The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 



IN THE SPECIFICATION: 
In [0008] of the specification, the phrase “Figure 1” was deleted and replaced by –The Figure--. 
In [00135], line 2, the phrase “Figure 1” was deleted and replaced by –the Figure--.
In [00165], line 1, the phrase “Figure 1” was deleted and replaced by –The Figure--.

IN THE CLAIMS:
In claim 1, line 1, the phrase “comprising a” was deleted and replaced by –of--.
In claim 1, in line 2 of the Markush group defining variable “X”, the limitation “-(CH2)j- cycloalkyl-(CH2)k-,” was deleted and replaced by the following: 
-- -(CH2)j-cycloalkyl-(CH2)k-, --, wherein the space before the word “cycloalkyl” was deleted.
In claim 6, line 1, the variable “y” was deleted and replaced by –Y--.
In claim 7, line 1 was deleted and replaced by the following: --The compound of claim 6, wherein R3 is hydrogen, R4 is hydrogen, and R5 is--.
In claim 9, the final two structures in the claim were deleted and replaced by the following: 
--
    PNG
    media_image2.png
    165
    226
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    146
    233
    media_image3.png
    Greyscale
. -- .

In claim 10, line 1, the phrase “comprising, a” was deleted and replaced by –of--.
claim 10, in line 2 of the Markush group defining variable “X”, the limitation “a –(CH2)j-, a cycloalkyl-(CH2)k-,” was deleted and replaced by the following: 
-- a -(CH2)j-cycloalkyl-(CH2)k-, --.
In claim 11, the penultimate line was deleted and replaced by the following: -- p is 1, 2, 3, 4, 5 or 6;--.
In claim 12, the penultimate line was deleted and replaced by the following: -- p is 1, 2, 3, 4, 5 or 6;--.
In claim 14, the phrase “Y is an ortho” was deleted and replaced by – Y is --.
In claim 19, the penultimate line was deleted and replaced by the following: -- p is 1, 2, 3, 4, 5 or 6;--.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey J. Ellison on 1/7/2022.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: the closest compounds to those claimed are those in: i) US 6444702; ii) US 2004/0122090 (of record in the IDS filed on 10/23/2020); iii) US 2018/0148404; and iv) US 2005/0049312 (of record in the IDS filed on 12/9/2021).  References i) and ii) 
    PNG
    media_image4.png
    112
    148
    media_image4.png
    Greyscale
 for use in the treatment of neurological disorders, wherein variable R5 can include nitrate esters.  See whole document, in particular, abstract, figures, claims, and examples.  Reference iii) teaches a genus of compounds of the following formula: 
    PNG
    media_image5.png
    147
    139
    media_image5.png
    Greyscale
for use in the treatment of neurological disorders, wherein one or more of R1-R3 can be include nitrate esters.  See whole document, in particular abstract, claims, figures, and examples.  None of references i)-iii) teach or suggest modifying the disclosed compounds to arrive at those of claimed formula I (claim 1) or formula II (claim 10), wherein the –NH2 or –NR1R2 group of the prior art compounds are separated from the adamantyl ring by at least one alkylene carbon atom (the carbon atom attached to variable R5 of the claimed compounds).  Nor is there motivation to include a phenyl ring attachment to the same carbon atom attached to the –NH2 or –NR1R2 groups in the prior art compounds to arrive at the compounds of instant formula II.

    PNG
    media_image6.png
    199
    125
    media_image6.png
    Greyscale
for treating central nervous system diseases or peripheral neuropathies.  See whole document, in particular abstract, claims, and examples.  Also see compounds 5 and 6 in Table on p. 4.  While variable R3 can include “an amino group substituted by a nitro group”, there is no motivation to alter the compound to arrive at those instantly claimed, wherein the guanidine moiety is replaced by an amine group (-NR3R4) and one or R1 or R2 is a nitrate ester (-ONO2).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622